DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-28 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee1) (US 20170205863 A1) in view of Altevogt et al. (hereinafter Altevogt2) (US 20080098254 A1), and further in view of Thomas et al. (hereinafter Thomas) (US 20160147280 A1).
As to claim 17, Lee teaches a method for operating a computing device, the method comprising:
receiving, by the computing device, data regarding processing of a workload by a processor [0158: “receiving workload characteristics information (block 1810)”];
performing, by the computing device, a classification of the data into a plurality of workload classifications [0159: “the workload can be classified based on some or all of 
outputting, by the computer device, a prediction for at least one of the plurality of workload classifications, wherein the prediction is used by the computing device to control performance of the processor in an upcoming period of time [0160: “If it determined that the workload is nor memory bounded, control passes directly to block 1850 where current settings may be maintained. As such, in the next operation interval, the same number of cores may be powered on and these cores may continue to execute the current threads at current frequency and voltage levels.”] [0161: “Instead if it is determined that the workload is memory bounded…where a configuration prediction may be generated. More specifically, this configuration prediction may be for a scenario with reduced core activity, in that one or more currently active cores can be powered down and/or compute-intensive cores may be powered down and/or compute-intensive cores maybe powered down…”].
Lee does not teach performing a determination on whether the data indicates the processor is processing an idle workload.
Altervogt teaches a method for dynamically control voltage and frequency of a processor based on detection of workload, wherein the detection of workload incudes prediction of future workload. The future workload include idle work load [0020] [0026: 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of including idle classification as one of workload classification as suggested in Altervogt into Lee because they both are directed to method for controlling performance of the processor based on prediction of workload classification. By incorporating Altervogt’s teaching would provide a comprehensive classification of workloads in the teaching of Lee.
Lee in view of Altervogt does not teach wherein to control the performance of the processor in the upcoming period of time, the computing device dynamically adjusts a power limit used to limit an average power of the processor, or a size of a window to determine the average power of the processor, for the upcoming period of time.
Thomas teaches method for controlling average power limits of a processor. Furthermore, Thomas teaches dynamically changing TDP limit [0111: “…TDP value may be dynamically controlled…”], wherein the TDP is a measure of an average power 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of dynamically adjusting TDP to limit an average power of the processor as suggested in Thomas into Lee in view of Altervogt to provide better control in performance and power consumption of the computing device.
As to claim 21, it relates to medium claim comprising the same subject matters claimed in claim 17. Therefore, it is rejected under the same reasons applied to claim 17.
As to claim 25, it relates to system claim comprising the same subject matters claimed in claim 17. Therefore, it is rejected under the same reasons applied to claim 17.
Claims 18, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20170205863 A1) in view of Altevogt et al. (hereinafter Altevogt) (US 20080098254 A1) and Thomas et al. (hereinafter Thomas) (US 20160147280 A1), and further in view of Rotem et al. (hereinafter Rotem) (US 20170371401 A1).
As to claim 18, Lee in view of Altevogt and Thomas does not teach another power limit used to limit peak power of the processor.
Rotem teaches another power limit used to limit peak power of the processor [0122: “a second power limit may be set at a higher power level, which is a level higher than the TDP level as may be set based on system limitations such as system power supply or voltage regulator and is referred to herein as a power limit 2(or PL2)…Note 
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of setting power limit used to limit the peak power as suggested in the Rotem into Lee  in view of Altevogt and Thomas to provide better control in performance and power consumption of the computing device.
As to claim 22, it relates to medium claim comprising the same subject matters claimed in claim 18. Therefore, it is rejected under the same reasons applied to claim 18.
As to claim 26, it relates to system claim comprising the same subject matters claimed in claim 18. Therefore, it is rejected under the same reasons applied to claim 18.
Claims 19, 20, 23, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20170205863 A1) in view of Altevogt et al. (hereinafter Altevogt) (US 20080098254 A1) and Thomas et al. (hereinafter Thomas) (US 20160147280 A1), and further in view of what is well known in the art.
As to claims 19 and 20, Lee in view of Altevogt and Thomas does not teach wherein the dynamic adjustment of the power limit used to limit the average power of the processor, comprises: dynamically increasing the power limit to increase the limit of the average power of the processor when the workload classification indicates the power used by the processor will be higher over the upcoming period of time; and dynamically increasing the power limit to decrease the limit of the average power of the 
However, Thomas teaches adjusting the TDP value based on die temperature, wherein the TDP value is increased when the die temperature decreases, and versa vice. Therefore, the power limit is decreased when the TDP value is increased, and versa vice. In other words, the power limit is decreased when the die temperature is decreased, and versa vice. 
Furthermore, it is well known that the temperature is proportional to the power consumption. The more power consumes, the higher temperature will get, and versa vice. Such that, the power limit is decreased when the power used is decreased, and versa vice. 
Thus, it would have been obvious to one of ordinary skill in the art to use alternative phrases to describe the same concept without altering functionality of the system.
As to claims 23 and 24, they relate to medium claim comprising the same subject matters claimed in claims 19 and 20. Therefore, they are rejected under the same reasons applied to claims 19 and 20.
As to claims 27 and 28, they relate to system claim comprising the same subject matters claimed in claims 19 and 20. Therefore, they are rejected under the same reasons applied to claims 19 and 20.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee was cited as a prior art in the last office action mailed on 08/07/2020.
        
        2 Altevogt was cited as a prior art in the last office action mailed on 08/07/2020.